Citation Nr: 1303332	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for post-operative verruca acuminata intra-urethral (hereinafter referred to as 'genitourinary disability').

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Hartford, Connecticut.

The Veteran submitted an original claim of entitlement to an increased (in excess of 60 percent) rating for his service-connected PTSD that was received by VA on October 19, 2010.  In December 2010, the RO denied his claim.  In April and May 2011, the Veteran sent letters to VA requesting reconsideration of the December 2010 rating action.  Subsequently, but prior to December 2011, new and relevant medical evidence was associated with the claims file.  In March 2012, the RO again denied his claim of entitlement to a disability rating in excess of 60 percent.  The Veteran timely appealed the March 2012 denial. 

The Board notes that the Veteran did not appeal the December 2010 rating decision.  However, new, relevant medical evidence was added to the claims file within one (1) year of that decision.  Pursuant to 38 C.F.R. § 3.156(b) (2012), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from October 19, 2010, the date his original increased rating claim was received by VA.

In Rice v. Shinseki, 22 Vet.App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such a claim is either expressly raised by the Veteran or reasonably raised by the record.  In a March 2010 decision, the Board listed the issue of entitlement to a TDIU on the title page, but did not decide, or otherwise dispose of, that claim.  The issue of entitlement to a TDIU has remained pending and is part of his appeal even though it was not certified to the Board with the current appeal.  Id.; 38 C.F.R. 
§ 3.155(a) (2012); 38 C.F.R. § 19.35 (2012) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  As the Board herein remands this issue for further development and consideration, any prejudice resulting from such error is rendered harmless.  Bernard v. Brown, 4 Vet.App. 384, 393-394 (1993).

The Veteran appeared at a hearing before a Decision Review Officer (DRO) in May 2012 and he testified before the undersigned Veterans Law Judge in November 2012.  Transcripts of both hearings have been associated with the Veteran's claims file.  At the time of the Veteran's Board hearing, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.
§ 20.1304(c) (2012).  At such time, he also waived AOJ consideration of VA treatment records dated through December 2012.  Therefore, the Board may properly consider such newly received evidence. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The most recent VA treatment records contained in the claims file are dated in December 2012.  While this case is in remand status, the AOJ should obtain any outstanding records of VA treatment from the Newington, Connecticut VA Medical Center and associate them with the claims file.  Furthermore, the VA treatment records associated with the claims file reflect that the Veteran has received private treatment from a home health agency, VNA Healthcare, whose services were contracted by VA.  Therefore, the AOJ should attempt to obtain these outstanding private treatment records on remand.

The Board also finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination.  He was last afforded a VA examination in December 2010.  More than two (2) years have passed since that examination and the Veteran testified at his November 2012 hearing as to subsequent treatment and an increase in his genitourinary symptoms.  In this regard, he indicated that, in the past year, he is in poor health and has had a tube put in his abdomen so as to urinate, which is confirmed by a May 2011 record demonstrating surgery for suprapubic tube placement.  Therefore, as the evidence suggests that the Veteran's genitourinary symptomatology may have increased in severity since the December 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected post-operative verruca acuminata intra-urethral.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regard to the claim for a TDIU, the Board notes that a TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it is rated at least 60 percent disabling, or, if there are multiple disabilities resulting in a combined rating of at least 70 percent, one of the disabilities is rated at least 40 percent disabling.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2012).  Here, the Veteran has multiple disabilities, with a combined rating of 70 percent.  However, as he has indicated that his genitourinary disability renders him unemployable, his appeal for an increased rating may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the claims must be considered together.  See Parker v. Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 2 Vet.App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

The appeal is therefore REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all VA treatment records from the Newington, Connecticut VA Medical Center dated from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran with an opportunity to submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file - the records must include, but are not limited to, records from VNA Healthcare.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination at an appropriate location to determine the current nature and severity of his post-operative verruca acuminata intra-urethral.  The claims file, to include a copy of this Remand, must be made available to the examiner. The examiner must review this Remand and the claims file as well as conduct any indicated evaluations, studies, and tests in order to identify the nature and severity of all current manifestations, to specifically include renal and urinary dysfunction, of the Veteran's service-connected genitourinary disability.  

The examiner should specifically report the Veteran's laboratory findings with respect to BUN and creatinine levels.  He or she should also indicate whether the Veteran has persistent edema and albuminuria.  The examiner is also requested to indicate whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

The examiner also must render an opinion as to the effect of the Veteran's post-operative verruca acuminata intra-urethral on his employability since February 2004, to include whether such renders him unemployable.  

Any opinion offered must be accompanied by supporting rationale.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

